DISMISS; Opinion Filed March 12, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01211-CV

 CHAMPION CONTRACTORS & SERVICES, LLC AND RANDAL DEAN, Appellants

                                                 V.

 SAMUEL SUSTER, DANIEL SUSTER, AND CIMA CONTRACTORS, LLC, Appellees

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-01576-2011

                              MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley

       By motion filed February 28, 2014, the parties inform us that they have settled and as part

of the settlement, they request we vacate the trial court’s judgment and dismiss the case. See

TEX. R. APP. P. 42.1(a)(2). We grant the motion, vacate the trial court’s judgment without regard

to the merits, and dismiss the case. See id. 43.2(e).




131211F.P05                                             /Jim Moseley/
                                                        JIM MOSELEY
                                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHAMPION CONTRACTORS &                            On Appeal from the County Court at Law
SERVICES, LLC AND RANDAL DEAN,                    No. 6, Collin County, Texas
Appellants                                        Trial Court Cause No. 006-01576-2011.
                                                  Opinion delivered by Justice Moseley.
No. 05-13-01211-CV        V.                      Justices Francis and Lang participating.

SAMUEL SUSTER, DANIEL SUSTER,
AND CIMA CONTRACTORS, LLC,
Appellees

        In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment without regard to the merits and DISMISS the case.
        We ORDER that costs be taxed against the party that incurred them. After all costs of
appellants Champion Contractors & Services, LLC and Randal Dean have been paid, the
obligations of Kirby Vogler and Tim Wilson, as sureties on appellants’ supersedeas bond, are
DISCHARGED.


Judgment entered this 12th day of March, 2014.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE




                                            –2–